Boise, C. J.
The point here to be decided is, whether or not this covenant guarantees the grantees of Coffin by this deed, in the quiet enjoyment of the premises, against the former assignee of Coffin to the same premises. The language of the covenant is, “against the said party of the first part and their heirs.” Assigns are not mentioned, and therefore not included; for this covenant must be construed, like any other contract, by the ordinary construction of its language. It is an express covenant, and therefore nothing can be implied to extend its obligations. It is not in the form of any usual covenant, and I think has very little significance. If the word assigns had been inserted in the covenant, it would then have been a covenant for quiet enjoyment. We think, therefore, that no recovery can be had on this covenant in this case.
Judgment is reversed.